Citation Nr: 1309609	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  04-35 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the left ankle.  

2.  Entitlement to an initial compensable disability rating for service-connected status post osteochondroma of the left upper fibula.  

3.  Entitlement to an initial compensable disability rating for service-connected scar of the left leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to August 1981.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued in January 2004 and June 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

This appeal was previously remanded by the Board in June 2007, January 2010, and September 2011.  

For reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Review of the record reveals that this appeal has been remanded by the Board on two previous occasions in order to schedule the Veteran for a Travel Board hearing, as requested in his substantive appeal.  See VA Form 9 dated September 2004 and March 2006; see also Board Remands dated January 2010 and September 20011.  

In January 2010, the Board remanded the appeal in order for the Veteran to be scheduled for his requested hearing.  The Veteran was subsequently scheduled for a video conference hearing to be held in September 2010, but he failed to report for the hearing.  

When the appeal was returned to the Board in September 2011, the Board noted that, while the Veteran failed to report for a hearing scheduled in September 2010, review of the record revealed that copies of the January 2010 decision and the two letters notifying the Veteran of the date and time of the September 2010 video conference hearing were returned from the address used on the notifications, i.e., [redacted]  The Board also noted that the Veteran informed VA of his new address on [redacted] in May 2009 and that he presented to a VA examination after receiving notice at this address.  As such, the Board remanded the claims on appeal in order to schedule the Veteran for a video conference hearing and ensure that notice of the hearing be sent to the address last submitted to VA.  

Following the September 2011 Remand, the Veteran was scheduled for a video conference hearing in October 2012 but notice of the hearing was returned as undeliverable.  In this regard, review of the record reveals that the hearing notice was sent to the [redacted] address as opposed to the address last submitted to VA.  The Board also notes that notice of the September 2011 Board decision was also sent to an address other than the last address provided by the Veteran in May 2009.  

Review of the record reveals that, after the hearing notice was returned as undeliverable, the Board sent the RO a letter requesting that the Veteran's correct address be ascertained and that the hearing notice be mailed to him.  See October 2011 Board letter.  However, it does not appear that any further action was taken to ascertain the Veteran's correct address or send notice of a hearing at the last address provided in May 2009.  

In March 2012, the RO sent the Veteran a letter to 55 Lawson Ave.  This letter was not returned.  This letter gave the Veteran the option of having a Travel Board hearing and informed the Veteran that if he did not respond indicating he wanted a Travel Board hearing, he would be put on the next Board Video Conference Hearing docket.  In September 2012, the RO informed the Veteran of his Board Video Conference Hearing date of October 17, 2012.  The letter was sent to 436 E. 66 St instead of 55 Lawson Ave.  This letter was returned.

The Veteran has not been afforded all due process rights with respect to his right to a hearing, as he has not been provided proper notice of the requested hearing.  In addition to the foregoing, the Board finds that the directives of the September 2011 Board remand have not been substantially complied with, thereby necessitating another remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (compliance by the Board or the RO with remand instructions is neither optional nor discretionary).  

Accordingly, to ensure all due process has been afforded the Veteran with respect to the development of the relevant facts in this case, the appeal is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge, in accordance with the procedures set forth at 38 C.F.R. § 20.700(a), 20.704(a) (2012), as per the Veteran's request.  

The RO/AMC must ensure that notice of the scheduled hearing is sent to the address the Veteran provided in May 2009, i.e., [redacted].  See May 2009 VA Form 21-4138.  If the Veteran proves another address, the notice should be sent to that address.

If the hearing notice is returned as deliverable, the claims file must be properly documented.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


